Exhibit 10.12
 


 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement is made and entered into as of April 20, 2010
(as amended, modified or supplemented from time to time, this “Agreement”) by
and between Global Diversified Industries, Inc., a Nevada corporation (the
“Company”), and each securityholder identified on the signature pages hereto
(each, including its successors and assigns, a “Holder” and collectively the
“Holders”).
 
This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof between the Company and the Purchaser (as defined therein)
(the “Purchase Agreement”).
 
1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:
 
“Commission” means the U.S. Securities and Exchange Commission.
 
“Common Stock” means shares of the Company’s common stock, par value $0.001 per
share.
 
“Company” has the meaning given to such term in the Preamble hereto.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute.
 
“Holder” or “Holders” has the meaning given to such term in the Preamble hereto.
 
“Indemnified Party” has the meaning set forth in Section 5(c). “Indemnifying
Party” has the meaning set forth in Section 5(c).
 
“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Purchase Agreement” has the meaning set forth in the recitals hereto.
 
“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
 
1

--------------------------------------------------------------------------------

 
 
“Registrable Securities” means the shares of Common Stock issued as a
distribution upon, or that are issuable upon conversion or exercise of, shares
of the Series D Preferred Stock and the Warrants held by the Holders.
 
“Registration Statement” means each registration statement required to be filed
hereunder, including the Prospectus therein, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.
 
“Requesting Holders” has the meaning set forth in Section 2(a).
 
“Requested Stock” has the meaning set forth in Section 2(a).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such rule.
 
“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute.
 
“Series D Preferred Stock” means the Series D Convertible Preferred Stock of the
Company, par value $.001.
 
“Warrants” means the Series 7 Common Stock Purchase Warrant issued on the date
hereof, having an exercise price of four cents ($.04) and an exercise term of
seven (7) years.
 
2. Piggy-Back Registration.
 
(a) If at any time, the Company proposes to register any of its securities under
the Securities Act in connection with the public offering of such securities
solely for cash (other than a registration on Form S-4, Form S-8, or any
successor or similar forms), whether for the account of the Company or
otherwise, it will promptly, but not later than thirty (30) days before the
anticipated date of filing such registration statement, give written notice to
all record holders of the Registrable Securities. Upon the written request from
any Holders (the “Requesting Holders”), within 15 days after receipt of any such
notice from the Company, the Company will, except as herein provided, cause all
of the Registrable Securities covered by such request (the “Requested Stock”)
held by the Requesting Holders to be included in such registration statement,
all to the extent requisite to permit the sale or other disposition by the
prospective seller or sellers of the Requested Stock; provided, further, that
nothing herein shall prevent the Company from, at any time, abandoning or
delaying any registration.
 
(b) If any registration pursuant to Section 2(a) shall be underwritten in whole
or in part, the Company may require that the Requested Stock be included in the
underwriting on the same terms and conditions as the securities otherwise being
sold through the underwriters. In such event, the Requesting Holders shall, if
requested by the underwriters, execute an underwriting agreement containing
customary representations and warranties by selling stockholders. If in the good
faith judgment of the managing underwriter of such public offering the inclusion
of all of the Requested Stock would reduce the number of shares to be offered by
the Company or interfere with the successful marketing of the shares of stock
offered by the Company, the number of shares of Requested Stock otherwise to be
included in the underwritten public offering may be reduced pro rata (by number
of shares) among the Requesting Holders and all other holders of registration
rights who have requested inclusion of their securities or excluded in their
entirety if so required by the underwriter. To the extent only a portion of the
Requested Stock is included in the underwritten public offering, those shares of
Requested Stock which are thus excluded from the underwritten public offering
and any other securities of the Company held by such holders shall be withheld
from the market by the Holders thereof for a period, not to exceed 90 days,
which the managing underwriter reasonably determines is necessary in order to
effect the underwritten public offering. The obligation of the Company under
Section 2(a) shall not apply after the earlier of (i) the date that all of the
Conversion Shares have been sold pursuant to Rule 144 under the Securities Act
or an effective registration statement, or (ii) such time as the Conversion
Shares are eligible for immediate resale pursuant to Rule 144(b)(1) under the
Securities Act to the Holders.
 
 
2

--------------------------------------------------------------------------------

 
 
(c) If the registration statement is an offering to be made on a continuous
basis pursuant to Rule 415 and is not on a Form S-3, and the Commission advises
the Company that all of the Restricted Stock may not be included under Rule
415(a)(i), then the number of shares of Requested Stock otherwise to be included
in such registration statement may be reduced pro rata (by number of shares)
among the Requesting Holders and all other holders of registration rights who
have requested inclusion of their securities to an amount to which is permitted
by the Commission for resale under Rule 415(a)(i).
 
3. Registration Procedures. If and whenever the Company is required by the
provisions hereof to effect the registration of any Registrable Securities under
the Securities Act, the Company will, as expeditiously as reasonably possible:
 
(a) prepare and file with the Commission a Registration Statement with respect
to such Registrable Securities, respond as promptly as reasonably possible to
any comments received from the Commission, and use its best efforts to cause
such Registration Statement to become and remain effective, and promptly provide
to the Holders copies of all filings and Commission letters of comment relating
thereto and before filing a Registration Statement or Prospectus or any
amendments or supplements thereto, furnish to the Holders copies of all such
documents proposed to be filed, including documents incorporated by reference in
the Prospectus and, if requested by the Holders, the exhibits incorporated by
reference, and the Holders shall have the opportunity to object to any
information pertaining to itself that is contained therein and the Company will
make the corrections reasonably requested by the Holders with respect to such
information prior to filing any Registration Statement or amendment thereto or
any Prospectus or any supplement thereto;
 
 
3

--------------------------------------------------------------------------------

 
 
(b) prepare and file with the Commission such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities covered by such Registration
Statement and to keep such Registration Statement effective;
 
(c) furnish to the Holders such number of copies of the Registration Statement
and the Prospectus included therein (including each preliminary Prospectus and
any amendments and supplements to the Registration Statement and the Prospectus)
and such other documents as the Holders reasonably may request to facilitate the
public sale or disposition of the Registrable Securities covered by such
Registration Statement;
 
(d) use its best efforts to register or qualify the Holder’s Registrable
Securities covered by such Registration Statement under the securities or “blue
sky” laws of such jurisdictions within the United States as the Holders may
reasonably request and do any and all other acts and things which may be
reasonably necessary or advisable to enable the Holders to consummate the
disposition in such jurisdiction of the Registrable Securities, provided,
however, that the Company shall not for any such purpose be required to qualify
generally to transact business as a foreign corporation in any jurisdiction
where it is not so qualified or to consent to general service of process in any
such jurisdiction;
 
(e) list the Registrable Securities covered by such Registration Statement with
any securities exchange on which the Common Stock of the Company is then listed;
 
(f) immediately notify the Holders at any time when a Prospectus relating
thereto is required to be delivered under the Securities Act, of the happening
of any event as a result of which the Prospectus contained in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and, at the request of the Holders,
the Company shall prepare a supplement or amendment to such Prospectus so that,
as thereafter delivered to the purchasers of Registrable Securities, such
Prospectus shall not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statement therein not misleading;
 
(g) to the extent pertinent to the registration and sale of the Registrable
Securities under the Registration Statement, make available for inspection by
the Holders and any attorney, accountant or other agent retained by the Holders,
all publicly available, non- confidential financial and other records, pertinent
corporate documents and properties of the Company, and, to the extent pertinent
to the registration and sale of the Registrable Securities under the
Registration Statement, cause the Company’s officers, directors and employees to
supply all publicly available, non-confidential information reasonably requested
by the attorney, accountant or agent of the Holders;
 
 
4

--------------------------------------------------------------------------------

 
 
(h) provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such Registration Statement;
 
(i) if requested, cause to be delivered, immediately prior to the effectiveness
of the Registration Statement, letters from the Company’s independent certified
public accountants addressed to the Holders (unless the Holders do not provide
to such accountants the appropriate representation letter required by rules
governing the accounting profession) stating that such accountants are
independent public accountants within the meaning of the Securities Act and the
applicable rules and regulations adopted by the Commission thereunder, and
otherwise in customary form and covering such financial and accounting matters
as are customarily covered by letters of the independent certified public
accountants delivered in connection with primary or secondary underwritten
public offerings, as the case may be; and
 
(j) at all times after the Company has filed a Registration Statement with the
Commission pursuant to the requirements of either the Securities Act or the
Exchange Act, the Company shall file all reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
adopted by the Commission thereunder, and take such further action as the
Holders may reasonably request, all to the extent required to enable the Holders
to be eligible to sell Registrable Securities pursuant to Rule 144 (or any
similar rule then in effect).
 
4. Registration Expenses. All expenses relating to the Company’s compliance with
Sections 2 and 3 hereof, including, without limitation, all registration, filing
and listing application fees, costs of distributing any prospectuses and
supplements thereto, printing expenses, fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
counsel fees) incurred in connection with complying with state securities or
“blue sky” laws, fees of the Financial Industry Regulatory Authority, fees of
transfer agents and registrars, fees (not to exceed $20,000) of, and
disbursements incurred by, one counsel for the Holders are called “Registration
Expenses.” All selling commissions applicable to the sale of Registrable
Securities, including any fees and disbursements of any special counsel to the
Holders beyond those included in Registration Expenses, are called “Selling
Expenses.” The Company shall only be responsible for all Registration Expenses.
The obligation of the Company to bear the expenses described above shall apply
irrespective of whether a registration becomes effective, is withdrawn or
suspended, is converted to another form of registration and irrespective of when
any of the foregoing shall occur.
 
5. Indemnification.
 
(a) In the event of a registration of any Registrable Securities under the
Securities Act pursuant to this Agreement, the Company will indemnify and hold
harmless each Holder, and its officers, directors, managers, partners, members,
shareholders, agents, brokers, investment advisors and employees of each of
them, and each other person, if any, who controls such Holder within the meaning
of the Securities Act, against any losses, claims, damages or liabilities, joint
or several, to which such Holder, or such persons may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
any Registration Statement under which such Registrable Securities were
registered under the Securities Act pursuant to this Agreement, any preliminary
Prospectus or final Prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading or any violation or alleged violation by
the Company of the Securities Act, the Exchange Act or applicable “blue sky”
laws, and will reimburse each Holder, and each such person for any reasonable
legal or other expenses incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by or on behalf of such Holder or
any such person in writing specifically for use in any such document.
 
 
5

--------------------------------------------------------------------------------

 
 
(b) In the event of a registration of the Registrable Securities under the
Securities Act pursuant to this Agreement, the Holders will indemnify and hold
harmless the Company, and its officers, directors and each other person, if any,
who controls the Company within the meaning of the Securities Act, against all
losses, claims, damages or liabilities, joint or several, to which the Company
or such persons may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact which was furnished in writing by the Holders to
the Company expressly for use in (and such information is contained in) the
Registration Statement under which such Registrable Securities were registered
under the Securities Act pursuant to this Agreement, any preliminary Prospectus
or final Prospectus contained therein, or any amendment or supplement thereof,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company and each such
person for any reasonable legal or other expenses incurred by them in connection
with investigating or defending any such loss, claim, damage, liability or
action, provided, however, that the Holders will be liable in any such case if
and only to the extent that any such loss, claim, damage or liability arises out
of or is based upon an untrue statement or alleged untrue statement or omission
or alleged omission so made in conformity with information furnished in writing
to the Company by or on behalf of the Holders specifically for use in any such
document. Notwithstanding the provisions of this paragraph, the Holders shall
not be required to indemnify any person or entity in excess of the amount of the
aggregate net proceeds received by the Holders in respect of Registrable
Securities in connection with any such registration under the Securities Act.
 
(c) Promptly after receipt by a party entitled to claim indemnification
hereunder (an “Indemnified Party”) of notice of the commencement of any action,
such Indemnified Party shall, if a claim for indemnification in respect thereof
is to be made against a party hereto obligated to indemnify such Indemnified
Party (an “Indemnifying Party”), notify the Indemnifying Party in writing
thereof, but the omission so to notify the Indemnifying Party shall not relieve
it from any liability which it may have to such Indemnified Party other than
under this Section 5(c) and shall only relieve it from any liability which it
may have to such Indemnified Party under this Section 5(c) if and to the extent
the Indemnifying Party is prejudiced by such omission. In case any such action
shall be brought against any Indemnified Party and it shall notify the
Indemnifying Party of the commencement thereof, the Indemnifying Party shall be
entitled to participate in and, to the extent it shall wish, to assume and
undertake the defense thereof with counsel satisfactory to such Indemnified
Party, and, after notice from the Indemnifying Party to such Indemnified Party
of its election so to assume and undertake the defense thereof, the Indemnifying
Party shall not be liable to such Indemnified Party under this Section 5(c) for
any legal expenses subsequently incurred by such Indemnified Party in connection
with the defense thereof; if the Indemnified Party retains its own counsel, then
the Indemnified Party shall pay all fees, costs and expenses of such counsel,
provided, however, that, if the defendants in any such action include both the
Indemnified Party and the Indemnifying Party and the Indemnified Party shall
have reasonably concluded that there may be reasonable defenses available to it
which are different from or additional to those available to the Indemnifying
Party or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, the Indemnified Party
shall have the right to select one separate counsel and to assume such legal
defenses and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other expenses related
to such participation to be reimbursed by the Indemnifying Party as incurred.
 
 
6

--------------------------------------------------------------------------------

 
 
(d) In order to provide for just and equitable contribution in the event of
joint liability under the Securities Act in any case in which either (i) any
Holder, or any officer, director, manager, partner, member, shareholder, agent,
broker, investment advisor or employee of any Holder or controlling person of
any Holder, makes a claim for indemnification pursuant to this Section 5 but it
is judicially determined (by the entry of a final judgment or decree by a court
of competent jurisdiction and the expiration of time to appeal or the denial of
the last right of appeal) that such indemnification may not be enforced in such
case notwithstanding the fact that this Section 5 provides for indemnification
in such case, or (ii) contribution under the Securities Act may be required on
the part of any Holder or such officer, director, manager, partner, member,
shareholder, agent, broker, investment advisor or employee of any Holder or
controlling person of any Holder in circumstances for which indemnification is
provided under this Section 5; then, and in each such case, the Company and such
Holder will contribute to the aggregate losses, claims, damages or liabilities
to which they may be subject (after contribution from others) in such proportion
so that such Holder is responsible only for the portion represented by the
percentage that the public offering price of its securities offered by the
Registration Statement bears to the public offering price of all securities
offered by such Registration Statement, provided, however, that, in any such
case, (A) no Holder will be required to contribute any amount in excess of the
public offering price of all such securities offered by it pursuant to such
Registration Statement; and (B) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person or entity who was not guilty of
such fraudulent misrepresentation.
 
(e) The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of securities.
 
 
7

--------------------------------------------------------------------------------

 
 
6. Representations and Warranties.
 
(a) Neither the Company, nor any of its affiliates, nor any person acting on its
or their behalf, has directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security under circumstances that
would cause the offering of the Series D Preferred Stock and the Warrants
pursuant to the Purchase Agreement to be integrated with prior offerings by the
Company for purposes of the Securities Act which would prevent the Company from
selling the Common Stock pursuant to Rule 506 under the Securities Act, or any
applicable exchange-related stockholder approval provisions, nor will the
Company or any of its affiliates or subsidiaries take any action or steps that
would cause the offering of the Series D Preferred Stock and the Warrants to be
integrated with other offerings (other than such concurrent offering to the
Holders) or other offerings of the Company that will not result in the loss of
an exemption from registration under Rule 506 of the Securities Act).
 
(b) The Series D Preferred Stock, the Warrants and the shares of Common Stock
issuable upon the conversion or exercise, as the case may be, of the Series D
Preferred Stock or the Warrants are all restricted securities under the
Securities Act as of the date of this Agreement. The Company will not issue any
stop transfer order or other order impeding the sale and delivery of any of the
Registrable Securities at such time as such Registrable Securities are
registered for public sale or an exemption from registration is available,
except as required by federal or state securities laws.
 
(c) The Company understands the nature of the Registrable Securities issuable
upon the conversion or exercise, as the case may be, of the Series D Preferred
Stock and the Warrants and recognizes that the issuance of such Registrable
Securities may have a potential dilutive effect. The Company specifically
acknowledges that its obligation to issue the Registrable Securities is binding
upon the Company and enforceable regardless of the dilution such issuance may
have on the ownership interests of other shareholders of the Company.
 
(d) Except for agreements made in the ordinary course of business, there is no
agreement that has not been filed with the Commission as an exhibit to a
registration statement or to a form required to be filed by the Company under
the Exchange Act, the breach of which could reasonably be expected to have a
material and adverse effect on the Company and its subsidiaries, or would
prohibit or otherwise interfere with the ability of the Company to enter into
and perform any of its obligations under this Agreement in any material respect.
 
(e) The Company will at all times have authorized and reserved a sufficient
number of shares of Common Stock for the full conversion and exercise of the
Series D Preferred Stock and the Warrants.
 
(f) The Company shall provide written notice to each Holder of (i) the
occurrence of each Discontinuation Event (as defined below) and (ii) the
declaration of effectiveness by the Commission of each Registration Statement
required to be filed hereunder, in each case within one (1) business day of the
date of each such occurrence and/or declaration.
 
7. Miscellaneous.
 
(a) Remedies. In the event of a breach by the Company or by a Holder, of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, will be entitled
to specific performance of its rights under this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
(b) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to any Registration
Statement.
 
(c) Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of a Discontinuation Event (as defined below), such Holder will
forthwith discontinue disposition of such Registrable Securities under the
applicable Registration Statement until such Holder’s receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph. For purposes of this Agreement, a “Discontinuation Event” shall mean
(i) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement (the Company shall provide true and complete copies
thereof and all written responses thereto to each of the Holders); (ii) any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to such Registration Statement or Prospectus or
for additional information; (iii) the issuance by the Commission of any stop
order suspending the effectiveness of such Registration Statement covering any
or all of the Registrable Securities or the initiation of any Proceedings for
that purpose; (iv) the receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and/or (v) the occurrence of any
event or passage of time that makes the financial statements included in such
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
(d) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
the then outstanding Registrable Securities. Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of certain Holders and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders of at least a majority of the Registrable Securities to which such
waiver or consent relates; provided, however, that the provisions of this
sentence may not be amended, modified, or supplemented except in accordance with
the provisions of the immediately preceding sentence.
 
 
9

--------------------------------------------------------------------------------

 
 
(e) Notices. Any notice or request hereunder may be given to the Company or the
Holders at the respective addresses set forth below or as may hereafter be
specified in a notice designated as a change of address under this Section 7(e).
Any notice or request hereunder shall be given by registered or certified mail,
return receipt requested, hand delivery, overnight mail, Federal Express or
other national overnight next day carrier (collectively, “Courier”) or telecopy
(confirmed by mail). Notices and requests shall be, in the case of those by hand
delivery, deemed to have been given when delivered to any party to whom it is
addressed, in the case of those by mail or overnight mail, deemed to have been
given three (3) business days after the date when deposited in the mail or with
the overnight mail carrier, in the case of a Courier, the next business day
following timely delivery of the package with the Courier, and, in the case of a
telecopy, when confirmed. The address for such notices and communications shall
be as follows:
 
 
If to the Company:
Global Diversified Industries, Inc.

 
1200 Airport Rd.

 
 Chowchilla, CA 93610



 
Fax: (559) 665-5700

 
Attention:  Phillip Hamilton

 
If to Holders: To the address set forth under Holder’s name on the signature
page hereto
 
 
If to any other Person who is

 
then the registered Holder:
To the address of such Holder as it appears in the stock transfer books of the
Company or such other address as may be designated in writing hereafter in
accordance with this Section 7(e) by such Person.

 
(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign its rights
or obligations hereunder without the prior written consent of each Holder. Each
Holder may assign its respective rights hereunder in the manner and to the
persons and entities as permitted under the terms of the Series D Preferred
Stock and the Warrant.
 
(g) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same agreement. In
the event that any signature is delivered by facsimile or electronic
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile or electronic signature were the
original thereof.
 
 
10

--------------------------------------------------------------------------------

 
 
(h) Governing Law, Jurisdiction and Waiver of Jury Trial. THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW. The Company hereby consents
and agrees that the state or federal courts located in the County of New York,
State of New York shall have exclusion jurisdiction to hear and determine any
Proceeding between the Company, on the one hand, and any Holders, on the other
hand, pertaining to this Agreement or to any matter arising out of or related to
this Agreement; provided, that the Holders and the Company acknowledge that any
appeals from those courts may have to be heard by a court located outside of the
County of New York, State of New York, and further provided, that nothing in
this Agreement shall be deemed or operate to preclude any Holder from bringing a
Proceeding in any other jurisdiction to collect the obligations, to realize on
the Collateral (as defined in the Security Agreement between the Company and the
Holder, as assignee of Debt Opportunity Fund LLLP, dated December 19, 2008, as
amended) or any other security for the obligations, or to enforce a judgment or
other court order in favor of such Holder. The Company expressly submits and
consents in advance to such jurisdiction in any Proceeding commenced in any such
court, and the Company hereby waives any objection which it may have based upon
lack of personal jurisdiction, improper venue or forum non conveniens. The
Company hereby waives personal service of the summons, complaint and other
process issued in any such Proceeding and agrees that service of such summons,
complaint and other process may be made by registered or certified mail
addressed to the Company at the address set forth in Section 7(e) and that
service so made shall be deemed completed upon the earlier of the Company’s
actual receipt thereof or three (3) days after deposit in the U.S. mails, proper
postage prepaid. The parties hereto desire that their disputes be resolved by a
judge applying such applicable laws. Therefore, to achieve the best combination
of the benefits of the judicial system and of arbitration, the parties hereto
waive all rights to trial by jury in any Proceeding brought to resolve any
dispute, whether arising in contract, tort, or otherwise between any Holder
and/or the Company arising out of, connected with, related or incidental to the
relationship established between them in connection with this Agreement. If any
party hereto shall commence a Proceeding to enforce any provisions of this
Agreement, then the prevailing party in such Proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such Proceeding.
 
(i) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.
 
(j) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
 
 
11

--------------------------------------------------------------------------------

 
 
 
(k) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
 
 
 
 
 
 
[Balance of page intentionally left blank; signature page follows]
 
 
 
 
12

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
GLOBAL DIVERSIFIED INDUSTRIES, INC.
 
By:                                                                      
         
Name:
Title:
 
VICIS CAPITAL MASTER FUND
 
By:                                                                                              
Name:
Title:
 
Address for Notices:
 
445 Park Avenue, Suite 1901
New York, NY 10022
 


 
 
13

--------------------------------------------------------------------------------

 